PER CURIAM.
The defendant, Emmett Marshall, appeals his convictions for burglary and grand theft. We reverse, as the State failed to present sufficient evidence to prove that Marshall actually entered the dwelling, or to connect the property in Marshall’s possession with the property charged in the information. See Stanley v. State, 626 So.2d 1004 (Fla. 2d DCA 1993) (reversing a conviction for burglary when the State failed to prove that there was an entry into the store), review denied, 634 So.2d 627 (Fla.1994); C.O. v. State, 557 So.2d 637 (Fla. 3d DCA 1990) (reversing an adjudication of delinquency when the State failed to present a prima facie case that the property stolen was the same as that found in defendant’s possession).
Reversed and remanded with instructions to discharge the defendant on these charges only.